Citation Nr: 1709000	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  07-10 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from August 1979 to August 1999. 

This issue arises from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim of entitlement to service connection for duodenal ulcer.  The issue was previously remanded by the Board of Veterans Appeals (Board) in July 2010 and November 2013 for further development.

The Board notes that as of January 2016, the Veteran's representation has changed from Disabled American Veterans to The American Legion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's gastrointestinal disorder.

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/ recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In July 2010, the Board remanded this issue to afford the Veteran a VA examination and obtain all outstanding medical records.  The Veteran was afforded a VA examination in January 2012.  The examiner determined that the Veteran did not currently have a duodenal ulcer or gastroesophageal disease.  Due to this, the examiner did not make a determination on the etiology or nature of the disorder.  In a November 2013 remand, the Board determined that the evidence of record reflected a current diagnosis of a duodenal ulcer at the time of the filing of the claim, as was demonstrated by April and May 2006 VA treatment reports.  Therefore, the Board found that the January 2012 VA examination was not adequate in adjudicating the Veteran's claim.  The Board remanded the issue for a medical opinion as to the etiology and nature of the disorder.

In a November 2013 medical review, the examiner concluded that the Veteran's claimed disability was less likely than not to have been incurred in or caused by service.  The examiner stated that complaints of stomach pain while in service cannot be assumed that the Veteran had duodenal ulcer while in service and making that opinion would be otherwise speculating.  The examiner went on to state that without having a diagnosis of duodenal ulcer while in service, any complaints of stomach discomfort/pain cannot be assumed.  In reaching this opinion, the examiner noted that the diagnosis of duodenal ulcer was not made until 2006; however, the Veteran was discharged from service in 1999.

The Board has found the opinion from the November 2013 VA opinion to be incomplete in that it does not present adequate reasons and bases for the opinion reached.  The opinion relies solely on the absence of evidence of a specific diagnosis in the record.  An examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, both lay statements and service treatment records indicate a manifestation of symptoms during service.  The November 2013 opinion does not adequately explain why these symptoms cannot be attributed to the claimed disability.  Therefore, a remand for a supplemental opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to the VA examiner who gave the November 2013 medical opinion, if feasible.  Ask that a supplemental opinion be provided.  If the examiner is unavailable, the requested opinion with rationale should be rendered by another appropriate medical professional.  An examination should be scheduled only if deemed necessary by the examiner.  After reviewing the claims file, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's duodenal ulcer was caused by or otherwise related to service.  In providing this opinion, the examiner must consider any relevant evidence in the Veteran's claim file, including the April and May 2006 diagnoses, any lay statements regarding onset and continuous symptoms made by the Veteran, and the Veteran's January 1998 service treatment record in which she received treatment for rule out gastritis versus peptic ulcer disease and constipation.  A complete rationale should be given for each opinion expressed.  A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of a diagnosis of duodenal ulcer in the Veteran's service treatment records or immediately thereafter.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

2.  Then, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, return to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




